DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the travel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 depend from claim 1 and incorporate the same antecedent basis issue as claim 1. 
Claim 3 recites the limitation “the error detections” in line 5. The claim is also unclear whether response to the error detections are the errors or the generation of the animation. Examiner suggests amending the claim language to recite, “wherein the computing device is further configured to detect errors based upon the sensor telemetry data, and in response generate the animation for corresponding locations at which the detected errors occur within the facility
Claim 10 recites the limitation "the travel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-15 depend from claim 10 and incorporate the same antecedent basis issue as claim 10. 
Claim 12 recites the limitation “the error detections” in line 5. The claim is also unclear whether response to the error detections are the errors or the generation of the animation. Examiner suggests amending the claim language to recite, “wherein the processor is further configured to detect errors based upon the sensor telemetry data, and in response generate the animation for corresponding locations at which the detected errors occur within the facility”
Claim 16 recites the limitation "the travel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-20 depend from claim 16 and incorporate the same antecedent basis issue as claim 16. 
Claim 18 recites the limitation “the error detections” in line 7. The claim is also unclear whether response to the error detections are the errors or the generation of the animation. Furthermore, the claim is unclear whether line 5 introduces a second “generating” or refers back to the previously introduced “generating the animation.” Examiner suggests amending the claim to recite, “and wherein the generating comprises, in response to the detecting errors, generating the animation for corresponding locations at which the detected errors occur within the facility”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0130260 A1) in view of Schultz et al. (US 10,689,240 B1). 
Regarding claim 1, Schmirler discloses:
A system comprising: (Abstract and Par. 50 of Schmirler: system to generate and deliver AR or virtual reality presentation)
A plurality of continuous conveyors configured for moving objects throughout a facility (Par. 56 of Schmirler: user viewing automation system, machine or industrial device wear VR/AR presentation system can determine current status information for devices and/or machines that make up the automation system, or for a process being carried out by the automation system, such as virtualized motor-driven conveyor; Par. 73: generate 3D virtual presentations including conveyors – see e.g. Fig. 9 showing conveyors moving boxes);
A plurality of sensors positioned at different locations within the facility for collecting telemetry data (Par. 51 of Schmirler: video capture devices/cameras installed at one or more locations within the plant environment; Paras. 90-91 discusses determining locations and orientation data which is used VR/AR presentation system to control view of VR/AR presentation as a whole; Par. 72: industrial environment includes sources of industrial data including telemetry devices, presence sensors, and video cameras)
A computing device configured to (Par. 66 of Schmirler: one or more processors perform functions, and memory used to store computer executable instructions for performing the functions; Fig. 5 and Par. 73: VR/AR presentation system 302 collects data and formats data for rendering, including generating 3D virtual or augmented reality presentations of areas within industrial facility, including conveyors)
	Store the telemetry data from the sensors in a database, (Par. 76: VR/AR presentation system 302 collects live and historical industrial data from industrial devices and systems 608 distributed across an industrial environment, where collected data items include telemetry and status information relating to operation of the devices or their associated industrial automation systems; Par. 80 discusses recording relationships between data items, recording the relationships with tags and classifications and building a search index – in other words a database)
	Generate an animation of the conveyors and the objects traveling along the conveyors within the facility (Par. 73 of Schmirler: presentation system can generate 3D virtual presentations of areas including machines, control cabinets, conveyors, and industrial devices based on plant models, and superimpose selected subsets of collected industrial data on the virtual presentations on or new graphical representations of the industrial asset; Par. 85: VR/AR presentation generated based on the information received and processed by rendering component 308, including a plant model for a given industrial area, including conveyors located within the area, and position animations reflecting movement of an asset; Fig. 9 and Par. 92: rendered view, including objects on conveyors), and
	Play the animation on a display via a graphical user interface (GUI) (Par. 50 of Schmirler: system renders realistic presentation of factory floor area from point of view of person standing within the environment; Par. 73: generating 3D virtual representations including collected industrial data; Par. 84: render interactive 3D virtual reality presentation on display; Par. 88 discusses rendering up-to-date external view, shown in Fig. 8, including machines; Also Par. 92 and Fig. 9; Par. 100: render production area to be viewed by user as an animated, interactive scale model, or switch to full-scale rendering of the production area based on user’s current orientation). 
	Schmirler does not explicitly disclose the telemetry data as data associated with the travel of the objects along the conveyors and then generating an animation of the conveyors and the objects traveling along the conveyors within the facility based upon the telemetry data stored in the database as claimed.  
	Schultz, however, teaches:	
collecting telemetry data associated with the travel of the objects along the conveyor; and (Col. 6, lines 13-33 of Schultz: ultrasonic sensor 88 configured to sense whether a cup is present in cupholder; Col. 12, lines 47-61: sensor 88 senses beverage 212 in beverage staging position 196)
	Generate an animation of the conveyor and the objects traveling along the conveyor within the facility based upon the telemetry data (Fig. 21 and Col. 12, lines 29-46 of Schultz: second touch-screen 32B displays a graphical representation of the physical location of beverages and cups 54 at each staging position, where second touch screen 32B displays image of the beverage, including size, type, and order origination code, corresponding to the physical location of the beverage in conveyor 40;), and
Play the animation on a display via a graphical user interface (GUI) (Col. 10, lines 39-52 of Schultz: user interface 32 including touch-screens, in communication with computer controller 64; Fig. 21 and Col. 12, lines 29-46: second touch-screen 32B displays images for real-time tracking of beverages in cup holders 42 of the conveyor 40; Figs. 21-22 and Col. 12, lines 29-61 discloses depicting beverages in staging positions as they move along conveyor, including computer controller 64 configured to display a graphical animation of beverages 212, 213 moving to different beverage staging positions on the second touch screen 32B as they are physically moved by the conveyor). 
Examiner notes that although Schmirler discloses multiple conveyors, and the addition of the technique provided by Schultz for monitoring objects on a conveyor to modify the disclosed method and system for providing a user interface for displaying information related to operation of machine equipment to a user as provided by Schmirler would teach the data collection and use for multiple conveyors as claimed, "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP 2144.04(VI)(B)).  
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, combining prior art techniques for displaying operational information of a machine to a user using known electronic interfacing and programming techniques to yield predictable results of displaying conveyor-based machine operational information to a user utilizing an AR/VR display device for viewing the operational status of machines in a facility.  Furthermore, the modification merely substitutes one known technique of displaying operational information of a functioning device for another known type of operational information of a functioning device, yielding predictable results of providing a user with operation of a conveyor-type machine and the functional data for better assisting the user with understanding current operating status of the machine.  
Regarding claim 2, Schmirler modified by Schultz further discloses: 
Wherein the computing device is configured to generate and display the animation to simulate real-time movement of the objects traveling along the conveyors (Fig. 21 and Col. 12, lines 29-46 of Schultz: second touch-screen 32B displays images for real-time tracking of beverages in cup holders 42 of the conveyor 40; Figs. 21-22 and Col. 12, lines 29-61 discloses depicting beverages in staging positions as they move along conveyor, including computer controller 64 configured to display a graphical animation of beverages 212, 213 moving to different beverage staging positions on the second touch screen 32B as they are physically moved by the conveyor)
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, combining prior art techniques for displaying operational information of a machine to a user using known electronic interfacing and programming techniques to yield predictable results of displaying conveyor-based machine operational information to a user utilizing an AR/VR display device for viewing the operational status of machines in a facility.  Furthermore, the modification merely substitutes one known technique of displaying operational information of a functioning device for another known type of operational information of a functioning device, yielding predictable results of providing a user with operation of a conveyor-type machine and the functional data for better assisting the user with understanding current operating status of the machine.  
Regarding claim 3, Schmirler modified by Schultz further discloses: 
Wherein the computing device is further configured to detect errors based upon the sensor telemetry data, and generate the animation for corresponding locations within the facility at which the errors occur responsive to the error detections (Par. 57 of Schmirler: monitoring component of VR/AR presentation system can identify a maintenance issue based on analysis of real-time system data generated by the automation system, and in response deliver notification to technician device, and superimpose graphics on user’s view of his or her environment to guide user to source of the issue; Par. 69: visualization component 408 configured to render virtual reality or video presentations including graphical overlays that include operational or status data indicators for industrial systems of devices within the user’s field of view, indicators that direct a user to a location of an industrial system or device within a plant environment, and guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device; Par. 104 further discusses rendering information including fault of industrial machines; Par. 111 discusses VR/AR virtual presentation for replacing parts)
Regarding claim 4, Schmirler modified by Schultz further discloses:
Wherein the computing device is configured to generate the animation from user-selectable virtual camera views (Par. 50 of Schmirler: system renders realistic presentation of factory floor area from point of view of person standing within the environment; Par. 84: render interactive 3D virtual reality presentation on display; Par. 51: presentation system configured to work in conjunction with video capture devices, where system can deliver on request a live 360 video feed to user’s wearable appliance including 360 live video feed that angle of view can be changed in accordance with user’s current direction of view or head orientation, including enhanced view superimposed with AR; Par. 56: VR/AR presentation based on user’s current line of sight or field of view to present overlaid information such as virtualized motor-driven conveyor)
Regarding claim 6, Schmirler modified by Schultz further discloses:
Wherein the computing device is further configured to annotate the objects within the animation with respective status information (Fig. 22 of Schultz discloses annotations over objects 212 and 213 including status information for cup, such as contents and order type) 
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, combining prior art techniques for displaying operational information of a machine to a user using known electronic interfacing and programming techniques to yield predictable results of displaying conveyor-based machine operational information to a user utilizing an AR/VR display device for viewing the operational status of machines in a facility.  Furthermore, the modification merely substitutes one known technique of displaying operational information of a functioning device for another known type of operational information of a functioning device, yielding predictable results of providing a user with operation of a conveyor-type machine and the functional data for better assisting the user with understanding current operating status of the machine.  
Although the first embodiment of Schmirler does not explicitly teach the annotation of the objects on the conveyor, as claimed, a second embodiment of Schmirler teaches: 
Wherein at least some of the sensors are configured to generate security status data for the objects (Par. 139 of Schmirler: monitoring component 316 detects an object in video data, and determines the object is not permitted to be within an area); and
Wherein the computing device is further configured to annotate the objects within the animation with respective security status information (Par. 139 of Schmirler: overlay a notification graphic on the video data to indicate the location within the image at which the object is detected and a message notifying of the possible security or safety issue)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user interface for displaying information related to operation of Schmirler, using the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, with the additional modification using the technique for identifying security issues with objects within the video and providing notification to the user of the security issues as provided by the second embodiment of Schmirler, using known electronic interfacing and programming techniques.  The modification results in an improved operational monitoring system by allowing for additional security warnings of objects monitored by the system to allow for additional useful information to be provided to a user for a more robust informational system of a facility.  Furthermore, the modification merely substitutes one type of status information provided for an monitored object for another type of information, in the form of security issues monitored by the system, yielding predictable results of overlaying security issues on monitored objects provided to a user in a virtual reality system for monitoring activities in a facility.  
Regarding claim 7, Schmirler further discloses: 
Wherein the animation comprises a three-dimensional (3D) animation of the conveyors and objects traveling thereon with conveyor names displayed on respective conveyors within the animation (Fig. 9 and Par. 17 of Schmirler discloses rendition of example VR/AR reality presentation of industrial area, including objects on conveyor 812; Par. 56: display indicators on virtualized motor-driven conveyor; Par. 98: rendering component 308 can superimpose asset information icons on or near representations of industrial assets, including identification of devices, e.g. name of cabinet; Also note Fig. 11 and Par. 101 of discussing identification information displayed over devices)
Schmirler does not explicitly tie the name of the machine to the conveyors, Schmirler discloses displaying the name of an industrial asset in the virtualization on the industrial asset (Par. 98 of Schmirler).  One of ordinary skill in the art would have found it obvious, before the effective filing date of the disclosed invention and with a reasonable expectation of success, to modify the display of information on a virtual representation of a conveyor as an industrial asset as provided by Schmirler, with the additional technique of displaying a name on the industrial asset as part of the displayed information provided by Schmirler, combining prior art elements according to known electronic interfacing and programming techniques to yield predictable results of displaying the name of a conveyor to identify the industrial asset to the user, as used for other types of virtualized industrial assets, and providing an improved system and method for visualizing industrial equipment by more clearly identifying the equipment to a user.   
Schultz further discloses:
Wherein the animation comprises animation of the conveyor and objects traveling thereon (Col. 10, lines 39-52 of Schultz: user interface 32 including touch-screens, in communication with computer controller 64; Fig. 21 and Col. 12, lines 29-46: second touch-screen 32B displays images for real-time tracking of beverages in cup holders 42 of the conveyor 40; Figs. 21-22 and Col. 12, lines 29-61 discloses depicting beverages in staging positions as they move along conveyor, including computer controller 64 configured to display a graphical animation of beverages 212, 213 moving to different beverage staging positions on the second touch screen 32B as they are physically moved by the conveyor). 
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, combining prior art techniques for displaying operational information of a machine to a user using known electronic interfacing and programming techniques to yield predictable results of displaying conveyor-based machine operational information to a user utilizing an AR/VR display device for viewing the operational status of machines in a facility.  Furthermore, the modification merely substitutes one known technique of displaying operational information of a functioning device for another known type of operational information of a functioning device, yielding predictable results of providing a user with operation of a conveyor-type machine and the functional data for better assisting the user with understanding current operating status of the machine. 
Regarding claim 10, Schmirler discloses: 
A computing device comprising: a memory and a processor cooperating with the memory and configured to (Abstract and Par. 50 of Schmirler: system to generate and deliver AR or virtual reality presentation; Par. 66: one or more processors perform functions, and memory used to store computer executable instructions for performing the functions; Fig. 5 and Par. 73: VR/AR presentation system 302 collects data and formats data for rendering, including generating 3D virtual or augmented reality presentations of areas within industrial facility, including conveyors – examiner notes that collecting data inherently requires memory)
Store the telemetry data from a plurality of sensors in a database in the memory, (Par. 51 of Schmirler: video capture devices/cameras installed at one or more locations within the plant environment; Paras. 90-91 discusses determining locations and orientation data which is used VR/AR presentation system to control view of VR/AR presentation as a whole; Par. 72: industrial environment includes sources of industrial data including telemetry devices, presence sensors, and video cameras; Par. 76: VR/AR presentation system 302 collects live and historical industrial data from industrial devices and systems 608 distributed across an industrial environment, where collected data items include telemetry and status information relating to operation of the devices or their associated industrial automation systems; Par. 80 discusses recording relationships between data items, recording the relationships with tags and classifications and building a search index – in other words a database, where storing inherently requires memory), the sensors being positioned at different locations throughout a facility and being configured to collect telemetry data (Par. 51 of Schmirler: video capture devices/cameras installed at one or more locations within the plant environment; Paras. 90-91 discusses determining locations and orientation data which is used VR/AR presentation system to control view of VR/AR presentation as a whole; Par. 72: industrial environment includes sources of industrial data including telemetry devices, presence sensors, and video cameras)
Generate an animation of the conveyors and the objects traveling along the conveyors within the facility (Par. 73 of Schmirler: presentation system can generate 3D virtual presentations of areas including machines, control cabinets, conveyors, and industrial devices based on plant models, and superimpose selected subsets of collected industrial data on the virtual presentations on or new graphical representations of the industrial asset; Par. 85: VR/AR presentation generated based on the information received and processed by rendering component 308, including a plant model for a given industrial area, including conveyors located within the area, and position animations reflecting movement of an asset; Fig. 9 and Par. 92: rendered view, including objects on conveyors), and
Play the animation on a display via a graphical user interface (GUI) (Par. 50 of Schmirler: system renders realistic presentation of factory floor area from point of view of person standing within the environment; Par. 73: generating 3D virtual representations including collected industrial data; Par. 84: render interactive 3D virtual reality presentation on display; Par. 88 discusses rendering up-to-date external view, shown in Fig. 8, including machines; Also Par. 92 and Fig. 9; Par. 100: render production area to be viewed by user as an animated, interactive scale model, or switch to full-scale rendering of the production area based on user’s current orientation). 
	Schmirler does not explicitly disclose the telemetry data as data associated with the travel of the objects along the conveyors and then generating an animation of the conveyors and the objects traveling along the conveyors within the facility based upon the telemetry data stored in the database as claimed.  
	Schultz, however, teaches:	
collect telemetry data associated with the travel of objects along conveyor; and (Col. 6, lines 13-33 of Schultz: ultrasonic sensor 88 configured to sense whether a cup is present in cupholder; Col. 12, lines 47-61: sensor 88 senses beverage 212 in beverage staging position 196)
	Generate an animation of the conveyor and the objects traveling along the conveyor within the facility based upon the telemetry data (Fig. 21 and Col. 12, lines 29-46 of Schultz: second touch-screen 32B displays a graphical representation of the physical location of beverages and cups 54 at each staging position, where second touch screen 32B displays image of the beverage, including size, type, and order origination code, corresponding to the physical location of the beverage in conveyor 40;), and
Play the animation on a display via a graphical user interface (GUI) (Col. 10, lines 39-52 of Schultz: user interface 32 including touch-screens, in communication with computer controller 64; Fig. 21 and Col. 12, lines 29-46: second touch-screen 32B displays images for real-time tracking of beverages in cup holders 42 of the conveyor 40; Figs. 21-22 and Col. 12, lines 29-61 discloses depicting beverages in staging positions as they move along conveyor, including computer controller 64 configured to display a graphical animation of beverages 212, 213 moving to different beverage staging positions on the second touch screen 32B as they are physically moved by the conveyor). 
Examiner notes that although Schmirler discloses multiple conveyors, and the addition of the technique provided by Schultz for monitoring objects on a conveyor to modify the disclosed method and system for providing a user interface for displaying information related to operation of machine equipment to a user as provided by Schmirler would teach the data collection and use for multiple conveyors as claimed, "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP 2144.04(VI)(B)).  
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, combining prior art techniques for displaying operational information of a machine to a user using known electronic interfacing and programming techniques to yield predictable results of displaying conveyor-based machine operational information to a user utilizing an AR/VR display device for viewing the operational status of machines in a facility.  Furthermore, the modification merely substitutes one known technique of displaying operational information of a functioning device for another known type of operational information of a functioning device, yielding predictable results of providing a user with operation of a conveyor-type machine and the functional data for better assisting the user with understanding current operating status of the machine.  
Regarding claim 16, Schmirler discloses:
A non-transitory computer-readable medium having computer-executable instructions for causing a computing device to perform steps (Abstract and Par. 50 of Schmirler: system to generate and deliver AR or virtual reality presentation; Par. 66: one or more processors perform functions, and memory used to store computer executable instructions for performing the functions)
Further regarding claim 16, the performed steps are the same steps configured for the computing device of claim 10, and as such claim 16 is further rejected based on the same rationale as claim 10 set forth above. 
Regarding claim 11, Schmirler modified by Schultz further discloses: 
Wherein the processor is configured to generate and display the animation to simulate real-time movement of the objects traveling along the conveyors (Fig. 21 and Col. 12, lines 29-46 of Schultz: second touch-screen 32B displays images for real-time tracking of beverages in cup holders 42 of the conveyor 40; Figs. 21-22 and Col. 12, lines 29-61 discloses depicting beverages in staging positions as they move along conveyor, including computer controller 64 configured to display a graphical animation of beverages 212, 213 moving to different beverage staging positions on the second touch screen 32B as they are physically moved by the conveyor)
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user interface for displaying information related to operation of machine equipment to a user as provided by Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, 
Regarding claim 17, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 17, the additional steps of claim 17 are the same as configured for the computing device of claim 11, and as such claim 17 is further rejected based on the same rationale as claim 11 set forth above.
Regarding claim 12, Schmirler modified by Schultz further discloses: 
Wherein the processor is further configured to detect errors based upon the sensor telemetry data, and generate the animation for corresponding locations within the facility at which the errors occur responsive to the error detections (Par. 57 of Schmirler: monitoring component of VR/AR presentation system can identify a maintenance issue based on analysis of real-time system data generated by the automation system, and in response deliver notification to technician device, and superimpose graphics on user’s view of his or her environment to guide user to source of the issue; Par. 69: visualization component 408 configured to render virtual reality or video presentations including graphical overlays that include operational or status data indicators for industrial systems of devices within the user’s field of view, indicators that direct a user to a location of an industrial system or device within a plant environment, and guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device; Par. 104 further discusses rendering information including fault of industrial machines; Par. 111 discusses VR/AR virtual presentation for replacing parts)
Regarding claim 18, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 18, the additional steps of claim 18 are the same as configured for the computing device of claim 12, and as such claim 18 is further rejected based on the same rationale as claim 12 set forth above.
Regarding claim 13, Schmirler modified by Schultz further discloses:
Wherein the processor is configured to generate the animation from user-selectable virtual camera views (Par. 50 of Schmirler: system renders realistic presentation of factory floor area from point of view of person standing within the environment; Par. 84: render interactive 3D virtual reality presentation on display; Par. 51: presentation system configured to work in conjunction with video capture devices, where system can deliver on request a live 360 video feed to user’s wearable appliance including 360 live video feed that angle of view can be changed in accordance with user’s current direction of view or head orientation, including enhanced view superimposed with AR; Par. 56: VR/AR presentation based on user’s current line of sight or field of view to present overlaid information such as virtualized motor-driven conveyor)
Regarding claim 19, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 19, the additional steps of claim 19 are the same as configured for the computing device of claim 13, and as such claim 19 is further rejected based on the same rationale as claim 13 set forth above.
Regarding claim 15, Schmirler modified by Schultz further discloses:
annotate the objects within the animation with respective status information (Fig. 22 of Schultz discloses annotations over objects 212 and 213 including status information for cup, such as contents and order type) 
Both Schmirler and Schultz are directed to graphical user interfaces for providing information regarding the functionality of machine equipment.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user Schmirler, by incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, combining prior art techniques for displaying operational information of a machine to a user using known electronic interfacing and programming techniques to yield predictable results of displaying conveyor-based machine operational information to a user utilizing an AR/VR display device for viewing the operational status of machines in a facility.  Furthermore, the modification merely substitutes one known technique of displaying operational information of a functioning device for another known type of operational information of a functioning device, yielding predictable results of providing a user with operation of a conveyor-type machine and the functional data for better assisting the user with understanding current operating status of the machine.  
Although the first embodiment of Schmirler does not explicitly teach the annotation of the objects on the conveyor, as claimed, a second embodiment of Schmirler teaches: 
Wherein at least some of the sensors are configured to generate security status data for the objects (Par. 139 of Schmirler: monitoring component 316 detects an object in video data, and determines the object is not permitted to be within an area); and
Wherein the processor is further configured to annotate the objects within the animation with respective security status information (Par. 139 of Schmirler: overlay a notification graphic on the video data to indicate the location within the image at which the object is detected and a message notifying of the possible security or safety issue; Par. 66: one or more processors perform functions, and memory used to store computer executable instructions for performing the functions)
Schmirler, using the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, with the additional modification using the technique for identifying security issues with objects within the video and providing notification to the user of the security issues as provided by the second embodiment of Schmirler, using known electronic interfacing and programming techniques.  The modification results in an improved operational monitoring system by allowing for additional security warnings of objects monitored by the system to allow for additional useful information to be provided to a user for a more robust informational system of a facility.  Furthermore, the modification merely substitutes one type of status information provided for an monitored object for another type of information, in the form of security issues monitored by the system, yielding predictable results of overlaying security issues on monitored objects provided to a user in a virtual reality system for monitoring activities in a facility.  

Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0130260 A1) in view of Schultz et al. (US 10,689,240 B1) and in further view of Kang et al. (KR 101400169 B1, references made to English translation).
Regarding claim 5, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 5, Schmirler modified by Schultz further discloses: 
Wherein a plurality of (Par. 63 of Schmirler: video processing component 312 configured to process and store video stream data from one or more cameras mounted on the plant floor; Par. 123: cameras for capturing video installed at various locations within the facility); and
Wherein the computing device is further configured to initiate (Par. 63 of Schmirler: in response to gesture or verbal input received from user’s wearable appliance, transition a VR/AR presentation to a live or historical feed sourced by the stored video data, where video data is from one or more cameras mounted on plant floor)
Schmirler modified by Schultz does not explicitly teach the use of CCTV cameras.
Kang discloses:
Wherein a plurality of closed circuit television (CCTV) cameras are positioned within the facility (Par. [0001] of Kang: converting 2D image captured by camera such as CCTV and displaying it into 3D virtual reality image; Page 3 of translation, lines 91-99: security control unit includes digital image recorder server that receives 2D images captured from a plurality of cameras, and stores them in 2D image database; Paras. [0033]-[0034]: plurality of cameras 80 installed on patrol path of area such as building, and outputs 2D images photographing an area)
Wherein the computing device is further configured to initiate CCTV playback of a user-selected CCTV camera via the GUI (Par. [0001] of Kang: converting 2D image captured by camera such as CCTV and displaying it into 3D virtual reality image; Paras. [0055]-56: generate 2D image texture for 2D image captured by cameras 80,  and using a GUI means for projecting a 3D virtual reality image to generate the display data, where 2D images of 2D image of CCTV cameras are used to provide textured space; Par. 67: When a patrol request event occurs, the image acquisition unit 11 obtains 2D images of the cameras of the corresponding patrol route from the NVR server 200 through the communication unit 70 and outputs it to the tracking unit 12; Par. 68: sequentially acquiring cameras according to progress direction of patrol route; Par. 70: manual patrol unit 13 sequentially acquires the cameras in the traveling direction of the patrol path according to the patrol path progress operation data input from the input unit 30, by a patrol officer; Also Par. [0090]: patrol start camera information provided by patrol route progress manipulation data is input from the input unit 30)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user interface for displaying information related to operation of machine equipment monitored by a series of cameras in a facility to obtain virtual reality presentation as provided by Schmirler, incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, with the use of CCTV cameras for providing the video images in a facility to provide virtual reality presentation as provided by Kang, 
Regarding claim 14, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 14, Schmirler modified by Schultz further discloses: 
Wherein a plurality of (Par. 63 of Schmirler: video processing component 312 configured to process and store video stream data from one or more cameras mounted on the plant floor; Par. 123: cameras for capturing video installed at various locations within the facility); and
Wherein the processor is further configured to initiate (Par. 63 of Schmirler: in response to gesture or verbal input received from user’s wearable appliance, transition a VR/AR presentation to a live or historical feed sourced by the stored video data, where video data is from one or more cameras mounted on plant floor; Par. 66: one or more processors perform functions, and memory used to store computer executable instructions for performing the functions;)
Schmirler modified by Schultz does not explicitly teach the use of CCTV cameras.
Kang discloses:
Wherein a plurality of closed circuit television (CCTV) cameras are positioned within the facility (Par. [0001] of Kang: converting 2D image captured by camera such as CCTV and displaying it into 3D virtual reality image; Page 3 of translation, lines 91-99: security control unit includes digital image recorder server that receives 2D images captured from a plurality of cameras, and stores them in 2D image database; Paras. [0033]-[0034]: plurality of cameras 80 installed on patrol path of area such as building, and outputs 2D images photographing an area)
And further configured to initiate CCTV playback of a user-selected CCTV camera via the GUI (Par. [0001] of Kang: converting 2D image captured by camera such as CCTV and displaying it into 3D virtual reality image; Paras. [0055]-56: generate 2D image texture for 2D image captured by cameras 80,  and using a GUI means for projecting a 3D virtual reality image to generate the display data, where 2D images of 2D image of CCTV cameras are used to provide textured space; Par. 67: When a patrol request event occurs, the image acquisition unit 11 obtains 2D images of the cameras of the corresponding patrol route from the NVR server 200 through the communication unit 70 and outputs it to the tracking unit 12; Par. 68: sequentially acquiring cameras according to progress direction of patrol route; Par. 70: manual patrol unit 13 sequentially acquires the cameras in the traveling direction of the patrol path according to the patrol path progress operation data input from the input unit 30, by a patrol officer; Also Par. [0090]: patrol start camera information provided by patrol route progress manipulation data is input from the input unit 30)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user interface for displaying information related to operation of machine equipment monitored by a series of cameras in a facility to obtain virtual reality presentation as provided by Schmirler, incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, with the use of CCTV cameras for providing the video images in a facility to provide virtual reality presentation as provided by Kang, using known electronic interfacing and programming techniques.  The modification simply substitutes one known type of camera for monitoring a 
Regarding claim 20, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 20, the additional steps of claim 20 are the same as configured for the computing device of claim 14, and as such claim 20 is further rejected based on the same rationale as claim 14 set forth above.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0130260 A1) in view of Schultz et al. (US 10,689,240 B1) and in further view of Anderson et al. (US 2009/0112541 A1).
Regarding claim 8, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Schmirler modified by Schultz further discloses:
Wherein the computing device is configured to generate the animation based on user-selectable control (Par. 51 of Schmirler: presentation system configured to work in conjunction with video capture devices, where system can deliver on request a live 360 video feed to user’s wearable appliance including 360 live video feed that angle of view can be changed in accordance with user’s current direction of view or head orientation, including enhanced view superimposed with AR; Par. 128: camera icons providing user with preview of video, where user can select camera icons to obtain live interactive video presentation; Par. 134: allow user to access historical video recordings allowing user to interact with historical video feed by moving head to change perspective) 
Anderson discloses: 
Wherein the computing device is configured to generate the animation based upon a user-selectable time window and play the animation at a user-selectable playback speed (Par. 28 of Anderson: virtual reality display platform allows users to experience simulated environment rapidly or through particular perspective; Par. 35: virtual reality simulation generator generates virtual reality simulation 205 of a given physical environment that includes all the events and actions of simulation participants as recorded by data acquisition systems 210 and presented on virtual reality display platform 110 including animation or simulated video sequence; Par. 42: simulation may allow for customized replay of observed events, where events may be replayed at high speeds or decrease speeds to traverse through simulation in between interesting events)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user interface for displaying information related to operation of machine equipment monitored and recorded for playback by a series of cameras in a facility to obtain virtual reality presentation as provided by Schmirler, incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, with the technique of allowing customized playback of event animations as provided by Anderson, using known electronic interfacing and programming techniques.  The modification results in an improved user interface for reviewing historical events of a facility by allowing the user greater control over the viewing of the animated events, for easier use and greater customization based on user preference.  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0130260 A1) in view of Schultz et al. (US 10,689,240 B1) and in further view of Aluru et al. (US 2019/0266806 A1).
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, Aluru discloses:
Wherein the computing device is further configured to export the animation in video format (Par. 139 of Aluru: The animation may be sequenced in true life-size 3D and dynamic motion-based videos can be created using camera views in the true life-size 3D environment, where the animations may also be exported as 360-degree videos for viewing via a virtual reality headset to experience a life-size immersive experience)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for providing a user interface for displaying information related to operation of machine equipment monitored and recorded for playback by a series of cameras in a facility to obtain virtual reality presentation as provided by Schmirler, incorporating the type of information related to the operation of a conveyor-based machine for display to a user as provided by Schultz, with the technique of exporting the animations as video as provided by Aluru, using known electronic interfacing and programming techniques.  The modification results in an improved video-based system by allowing for easier transfer of data and allowing for a distributed system for greater versatility and usability.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616